Citation Nr: 0109724	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-03 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome of L2-L3, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for a 
fracture of the left ring finger middle phalanx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel




INTRODUCTION

The veteran served on active duty from April 1992 to April 
1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the ratings on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The veteran's intervertebral disc syndrome is productive 
of moderate intervertebral disc syndrome with recurring 
attacks.

3.  The veteran's fracture of the left ring finger middle 
phalanx is not productive of a compensable level of 
disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating of 20 
percent, but not greater, for intervertebral disc syndrome of 
L2-L3 are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).

2.  The criteria for entitlement to a compensable rating for 
a fracture of the left ring finger middle phalanx are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5155, 5227 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's application for 
increased ratings for a back disability and a left ring 
finger disability.  There is no issue as to substantial 
completeness of the application.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
VA has secured all VA and private medical records that the 
veteran has indicated are pertinent to his claim, and VA has 
satisfied its duty to assist with respect to such records.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b) and § 5103A(c)).  In addition, the 
veteran has been advised of the evidence necessary to 
substantiate his claim, by means of the statement of the case 
and supplemental statement of the case.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  Therefore, the Board finds that the requirements 
set forth in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096, (2000), with regard to notice 
and development of the veteran's claim, have been satisfied.  
Specifically, VA has obtained all medical records which the 
veteran has stated are relevant to his claims.

I.  Entitlement to an increased rating for intervertebral 
disc syndrome of L2-L3.

The veteran contends that his intervertebral disc syndrome is 
more severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are supported by the evidence to 
the extent that an increased rating of 20 percent, but not 
greater, is warranted for his intervertebral disc syndrome of 
L2-L3.

The veteran established service connection for intervertebral 
disc syndrome of L2-L3 by means of an August 1996 rating 
decision, which assigned a 10 percent disability rating.  
That rating was continued by a March 1999 rating decision, 
which is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Intervertebral disc syndrome is evaluated 
pursuant to the criteria found in Diagnostic Code 5293 of the 
Schedule.  38 C.F.R. § 4.71a (2000).  Under those criteria, a 
rating of 10 percent is warranted where the evidence shows 
mild intervertebral disc syndrome.  A rating of 20 percent is 
warranted where the evidence shows moderate intervertebral 
disc syndrome, with recurring attacks.  A rating of 40 
percent is warranted where the evidence shows severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a (2000).  The terms 
"mild," "moderate," and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2000).  The use of terminology such as "mild" or 
"moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2000).

A rating greater than 20 percent would also be available for 
a lumbar spine disability where the evidence showed residuals 
of a vertebral fracture without cord involvement with 
abnormal mobility requiring a neck brace (Diagnostic Code 
5285), complete bony fixation (ankylosis) of the spine 
(Diagnostic Code 5286), ankylosis of the lumbar spine 
(Diagnostic Code 5289), severe limitation of lumbar spine 
motion (Diagnostic Code 5292), or lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion (Diagnostic Code 5295).  38 C.F.R. § 4.71a (2000).

A July 20, 1998, VA medical report shows that the veteran 
complained of chronic low back pain with an onset one and a 
half weeks prior.  He had not taken any medication for the 
discomfort although Motrin had helped him in the past.  He 
had Ben-Gay.  Examination found that the pain was aggravated 
by sitting.  The veteran had been seen by the physician three 
times before as a walk-in.  The back and spine had a good 
range of motion.  Straight leg raising was positive at 60 
degrees to 70 degrees.  The remainder of the medical report 
is illegible.

A September 30, 1998, VA medical report shows that the 
veteran complained of upper back pain for two weeks.  He had 
been going to the gym.  The back had mild lumbar scoliosis 
which was uncompensated and which was tight and mildly 
tender.  Examination was negative for trigger points.  
Forward flexion showed mild tenderness.  Shoulder had full 
range of active motion.  The examiner provided an assessment 
of right rhomboid mild strain.

A December 15, 1998, private medical report shows that the 
veteran complained of a herniated disc incurred in service.  
His back had begun hurting the last two days and while 
standing on his feet a lot.  He was diagnosed with acute 
myofascial strain, degenerative disc disease, and a history 
of a herniated nucleus pulposus at L3-L4.  The veteran was 
provided medication and advised to rest.  A December 15, 
1998, private medical report indicates that an X-ray of the 
lumbar spine showed normal alignment.  No fracture was seen.  
The intervertebral disc heights were well preserved.

A February 17, 1999, VA examination shows that the veteran 
had a symptomatic back for several years.  His job required 
standing or walking at least seven and a half hours a day 
which irritated the low back.  At time, he had an almost 
constant ache in the low back.  Also, he would awake with low 
back pain.  At other times he had the onset of pain during 
the day after several hours of weight bearing.  Occasionally, 
he would have a more severe episode of low back pain, 
although he described this occurring only really one time 
during the previous year which was about two months prior 
when he had to take off about a day and a half because of 
acute low back pain.  Therefore, in the last year, had only 
lost one and a half days of work.  He did not describe any 
sciatica or any radiation of low back pain.  The low back 
pain was aggravated by lifting which he tried to avoid.  His 
job did not require lifting and he only lifted about thirty 
pounds.  He also tried to avoid bending.  He had been on 
various medications before for low back pain, none of which 
had really helped him, so he was not on any medication at the 
time of the examination.  He did not have any treatment for 
his low back.  He did have intermittent flare-ups of low back 
pain, with only one occurring in the previous year.  Any 
symptom of loss of endurance or fatigue was due to pain 
itself, and he did not have any history of weakness in the 
back or legs.

Physical examination found the veteran in no distress with 
normal gait and posture.  The veteran appeared to have some 
slight straightening of his normal lumbar lordosis in the 
lower lumbar area.  Standing, he had an otherwise normal 
spinal curvature, but with flexion he did have a slight 
levoscoliosis in the low lumbar spine.  He did not complain 
of any tenderness to punch over the vertebrae.  He had no 
paravertebral muscle spasms or tenderness.  He had a full 
range of motion of the lumbosacral spine, but he did complain 
of low back pain with flexion beyond 70 degrees.  He did not 
complain of pain with hyperextension, lateral flexion, or 
rotation movement.  Straight leg raising was negative 
bilaterally.  The examiner noted that the veteran had a 
previous diagnosis of a herniated disc at L2-L3, however 
clinically at the time of the examination, he did not have 
symptoms of a ruptured disc with no sciatica and no 
neurological deficit found.  The examiner provided an 
impression of chronic lumbosacral strain, intermittently 
symptomatic.  The veteran's functional loss most of the time 
was minimal with occasional flare-ups with functional loss 
secondary to pain being moderate.  His only functional loss 
was secondary to pain with any fatigue or loss of endurance 
secondary to the pain and no evidence of weakness.

A March 16, 1999, private medical report shows that the 
veteran's clinical impressions were of a focal subligamentous 
discal herniation on the right at L2-L3, chronic lumbar spine 
sprain/strain, and lumbosacral instability.  The examiner 
opined that the veteran should not perform his current duty 
assignments at his job and should be transferred to a job 
which was sedentary.  A sedentary job was defined as one with 
a ten pound lifting maximum and occasional lifting or 
carrying of small objects.  The sedentary job would require 
walking and standing occasionally, but mostly sitting.  In an 
eight hour day, the veteran could stand and/or walk a maximum 
of one to four hours, sit a maximum of one to three hours, 
and drive a maximum of one to three hours.  The veteran could 
use his hands repetitively for single grasping and fine 
manipulation.  He could not use his feet for repetitive 
movement.  He was able to bend occasionally, but could not 
squat or climb.

An October 13, 1999, VA medical report shows that the veteran 
complained of depression since quitting his job in April 1999 
due to his back injury.  He stated that he had to quit 
because he was on his feet most of the time and his back 
would not allow him to continue working under those 
conditions.  He was constantly worried about doing things 
that might irritate his back.

A February 1, 2000, VA medical report shows that the veteran 
underwent an MRI of the back.  The vertebral bodies were well 
maintained.  The alignment was somewhat straightened.  There 
was mild loss of height of both the L4-L5 and more so the L5-
S1 disc spaces.  The L2-L3 disc space was narrowed and showed 
decreased signal intensity with mild desiccation.  Mild 
desiccation was also noted at L4-L5 and L5-S1.  There was 
some minimal bulging at the L5-S1 level without focal disc 
herniation.  There was also very minimal bulging at L4-L5.  
There was a small right side L2-L3 disc herniation.  This 
caused no focal nerve root impingement.  The remainder of the 
study was otherwise unremarkable.  The examiner provided an 
impression of a small right sided L2-L3 disc herniation with 
L4-L5 and L5-S1 bulges identified.  No focal nerve root 
impingement was seen.

The Board finds that an increased rating of 20 percent, but 
not greater, for the veteran's intervertebral disc syndrome 
is warranted.  The February 1999 VA examination notes that 
the veteran had only one flare-up of intervertebral disc 
syndrome in the previous year, resulting in one and a half 
days of missed work.  However, the Board notes that the 
veteran was seen for treatment of a low back disability twice 
in the year prior to that examination.  The Board finds that 
the veteran suffers from recurring attacks of intervertebral 
disc syndrome and a resulting moderate intervertebral disc 
syndrome.  However, the Board finds that the veteran's 
attacks of intervertebral disc syndrome are not of the 
frequency which would result in recurring attacks with only 
intermittent relief as the time between the attacks is 
greater than that which would constitute only intermittent 
relief.  The Board has evaluated the veteran's overall 
functional loss and finds that his intervertebral disc 
syndrome is moderate, resulting in recurrent attacks.  The 
evidence does not show any neurological involvement or 
attacks with the frequency or severity which would warrant an 
increased rating greater than 20 percent.  While the veteran 
has stated that he quit his job due to his back disability, 
the evidence does not show that the veteran is incapable of 
working due to his back disability, merely that he requires a 
more sedentary position.

The evidence does not show that the veteran has had a 
vertebral fracture.  The evidence also does not show 
ankylosis.  The Board further finds that the evidence shows 
that the veteran's range of lumbar spine motion is full, with 
the exception of some limitation of forward bending due to 
pain.  Therefore, the Board finds that the veteran's overall 
limitation of lumbar spine motion is not severe.  The Board 
feels that a greater degree of limitation would be required 
to constitute a severe degree of limitation of lumbar spine 
motion.  Therefore, the Board finds that the criteria for 
entitlement to a rating greater than 10 percent are not met.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
stated in the evaluation of a veteran's disability that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The Court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Therefore the Board states 
that in the instant case that the nature of the original 
injury has been reviewed and the functional impairment that 
can be attributed to pain or weakness has been taken into 
account.  38 C.F.R. §§ 4.40, 4.45 (2000).

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 20 percent for the veteran's 
intervertebral disc syndrome.  The veteran's complaints of 
pain and pain on motion during flare-ups are considered 
pursuant to the criteria for the evaluation of intervertebral 
disc syndrome.  The evidence does not show that the veteran 
has any additional functional loss due to limitation of 
motion, excess motion, incoordination, fatigability, or pain 
on motion which would cause his condition to more nearly 
approximate the criteria for the next higher rating.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating of 20 percent, but not 
greater, for intervertebral disc syndrome of L2-L3 are met 
and an increased rating of 20 percent is granted subject to 
the laws and regulations governing the disbursement of 
monetary benefits.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).


II.  Entitlement to a compensable rating for a fracture of 
the left ring finger middle phalanx.

The veteran contends that his fracture of the left ring 
finger middle phalanx is more severe than currently 
evaluated, warranting an increased rating.  After a review of 
the record, the Board finds that the veteran's contentions 
are not supported by the evidence, and his claim is denied.

The veteran established service connection for a fracture of 
the left ring finger middle phalanx by means of an August 
1996 rating decision, which assigned a noncompensable 
disability rating.  That rating was continued by a March 1999 
rating decision, which is the subject of this appeal.

Disabilities of the ring finger are evaluated pursuant to the 
criteria found in Diagnostic Codes 5155 and 5227 of the 
Schedule.  38 C.F.R. § 4.71a (2000).  Under the criteria 
found in Diagnostic Code 5227, ankylosis of the ring finger 
in the absence of ankylosis of any other finger warrants a 
noncompensable rating.  Extremely unfavorable ankylosis will 
be rated as amputation pursuant to Diagnostic Code 5155.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2000).  Ankylosis of 
both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in extreme flexion 
will be rated as amputation.  Ankylosis of both the 
metacarpophalangeal joint and proximal interphalangeal 
joints, even though each is individually in a favorable 
position, will be rated as unfavorable ankylosis.  A 
determination as to favorable ankylosis where only one joint 
is ankylosed or limited in its motion will be made on the 
basis of whether motion is possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm.  When 
that range of motion is possible, the rating will be for 
favorable ankylosis.  When that range of motion is not 
possible, the rating will be for unfavorable ankylosis.  
Limitation of motion of less than one inch from the 
transverse fold of the palm is not considered disabling.  
38 C.F.R. § 4.71a (2000).  A rating of 10 percent is 
warranted where the evidence shows amputation of the ring 
finger without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  A rating of 20 
percent is warranted where the evidence shows amputation of 
the ring finger with metacarpal resection with more than one 
half of the bone lost.  38 C.F.R. § 4.71a (2000).

An April 26, 1998, private medical report shows that the X-
ray found a fracture of the proximal aspect of the proximal 
phalanx of the fourth finger.  There was some irregularity 
and scalloping of the cortex in the proximal phalanx 
suggesting intramedullary lesion.  The impression was of a 
pathologic fracture of the proximal phalanx of the left 
fourth finger.

An April 29, 1998, private medical report shows that the 
veteran complained of a fractured left finger.  He fell and 
was found to have a fracture of the left ring finger proximal 
phalanx.  He had previously fractured the middle phalanx of 
that finger, but that had healed completely.  He was placed 
in a splint.  Radiographs showed a fracture through the left 
ring finger proximal phalanx that appeared to be through an 
enchondroma.  The bone was slightly enlarged, but for the 
most part there was a lytic change with scalloping of the 
proximal phalanx.  This was consistent with an enchondroma.  
The veteran had no discomfort.  The examiner diagnosed 
enchondroma with pathologic fracture of the left ring finger.

A May 11, 1998, private medical report shows that the veteran 
was fairly comfortable and not wearing his splint.  He was 
switched to buddy taping.  A May 28, 1998, private medical 
report shows that the veteran's left ring finger proximal 
phalanx was nontender.  Radiographs showed good healing.  The 
enchondroma was noted.  Old radiographs from 1993, when he 
was in the military, showed the enchondroma.  It was an 
incidental finding to a fracture of the middle phalanx.  The 
current films showed a prominence evident over the ulnar 
aspect of the ring finger that was due to mild malunion of 
the fracture.  The veteran had noted this only recently and 
that rotational and angular malunion from the previous 
fracture did not bother him so much, but he did notice it.  
He did not want anything done with the bony prominence as it 
had not been bothering him that frequently.  The enchondroma 
was to be excised on an elective basis in the near future.  
The operation was performed in June 1998.

A June 25, 1998, private medical report shows that the 
veteran was seen for follow up after excision of enchondroma 
from the left ring finger.  He had a near full range of 
motion.  Radiographs showed the grafted tissue in place.  
There was no new fracture.  The widening of the proximal 
phalanx was noted.  This was both from the fracture and from 
the enchondroma itself.  Tightness was mostly noted at the 
proximal interphalangeal joint and he was to work 
aggressively on range of motion.

A July 10, 1998, VA examination shows that the veteran stated 
that his inservice left ring finger fracture had been 
asymptomatic until he re-injured that finger in April 1998.  
The veteran was normally right-handed.  He did not describe 
any functional loss in the left hand.  Examination found that 
the veteran had a recent surgical scar one and a half inches 
in length which was well-healed, nontender, and nonattached 
on the left ring finger over the dorsum of the finger over 
the proximal phalanx extending to the metacarpal-phalangeal 
joint,.  The veteran had a mild bony protrusion on the ulnar 
aspect of the distal interphalangeal joint of the ring finger 
which was nontender to palpation.  The veteran had a full 
range of motion of the entire ring finger except some slight 
limitation of the flexion of the distal interphalangeal joint 
as compared to the right ring finger distal interphalangeal 
joint.  But, the veteran was able to oppose the finger to the 
palm.  The veteran had good gripping strength in the left 
hand and there was no pain with gripping.  The examiner 
provided an impression of an old fracture of the middle 
phalanx of the left ring finger, healed and asymptomatic.  
The examiner also provided an impression of a pathological 
fracture through and enchondroma of the proximal phalanx of 
the left ring finger with excision and bone grafting, healed 
and intermittently minimally symptomatic.  The examiner 
stated that there was no functional loss.

A February 17, 1999, VA examination shows that the veteran's 
left ring finger was doing well.  He continued to have some 
tenderness in the metacarpal phalangeal joint intermittently, 
usually with some type of gripping.  He did have some 
increased symptoms during cold weather.  He was normally 
right handed and did not describe any significant functional 
loss in the left hand except that he felt that his gripping 
strength was not as good in the left hand as in the right.  
Physical examination of the left hand found a well-healed, 
nontender surgical scar over the dorsum of the left hand over 
the distal fourth metacarpal and over the metacarpal 
phalangeal joint.  It was nonattached and completely 
unremarkable.  Otherwise, he had no gross objective changes 
in the left ring finger with full range of motion of all the 
joints of the finger without any pain or crepitus, and good 
gripping strength in the left hand without pain.  The 
examiner provided an impression of an old fracture of the 
left ring finger with re-injury requiring surgery which was 
intermittently minimally symptomatic and without functional 
loss.

The Board finds that a compensable rating is not warranted 
for the veteran's left ring finger disability.  The evidence 
shows that the veteran can oppose the left ring finger to the 
palm and had full range of motion of all joints of the 
finger.  In order to warrant a compensable rating, the 
evidence would need to show ankylosis in that finger, or 
limitation of motion to two inches or more from opposition to 
the palm.  As the evidence does not show ankylosis or 
limitation of motion to two inches or more from the palm, the 
Board finds that a compensable rating is not warranted.

The Board states that in the instant case that the nature of 
the original injury has been reviewed and the functional 
impairment that can be attributed to pain or weakness has 
been taken into account.  38 C.F.R. §§ 4.40, 4.45 (2000).  
The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable his left ringer disability.  The evidence does 
not show that the veteran experiences the level of functional 
loss required for a compensable rating as he has a full range 
of motion of all joints of the finger with opposition of the 
finger to the palm.  The evidence does not show any 
additional loss of function due to excess motion, 
incoordination, fatigability, or pain on motion which would 
provide a disability which would be the equivalent of 
limitation of motion to greater than two inches from 
opposition to the palm or ankylosis of any of the joints of 
the finger.  The Board specifically notes that the 
regulations provide that limitation of motion of less than 
one inch from the transverse fold of the palm is not 
considered disabling.  Therefore, the Board finds that the 
veteran's condition does not warrant a compensable rating.

Accordingly, the Board finds that the criteria for 
entitlement to a compensable rating for a fracture of the 
left ring finger middle phalanx are not met.  The 
preponderance of the evidence is against the veteran's claim 
and the claim is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5155, 5227 (2000).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating of 20 percent, but not 
greater, for intervertebral disc syndrome of L2-L3 is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.

Entitlement to a compensable rating for a fracture of the 
left ring finger middle phalanx is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

